EXHIBIT 10.24

 

K-SWISS INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

(Effective as of December 31, 2007)

 

ESTABLISHMENT AND PURPOSE OF THE PLAN

 

K-Swiss Inc. (the “Company”), hereby establishes, effective as of December 31,
2007, this K-Swiss Inc. Directors’ Deferred Compensation Plan (the “Plan”) for
present and future members of the Board of Directors who are not employees or
officers of the Company. This Plan is not subject to the Employee Retirement
Income Security Act of 1974, as amended. The primary purpose of the Plan is to
provide members of the Board of Directors who are not employees or officers of
the Company with the opportunity to defer voluntarily a portion of their
Director’s Fees, subject to the terms of the Plan. By adopting the Plan, the
Company desires to enhance its ability to attract and retain Directors of
outstanding competence.

 

DEFINITIONS

 

  a.  

“Board of Directors” means the Board of Directors of the Company.

 

  b.  

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

  c.  

“Committee” means the Compensation and Stock Option Committee of the Board of
Directors.

 

  d.  

“Company” means K-Swiss Inc., a Delaware corporation.

 

  e.  

“Crediting Rate” shall mean, an interest rate, stated as an annual rate,
determined and announced by the Committee before the Year for which it is to be
used, that is equal to 120% of the applicable federal long term rate (as
described in Section 1274 of the Code). The applicable federal long term rate
for a Year shall be the one declared in the December preceding the Year.

 

  f.  

“Deferral Account” means the accounting entry made with respect to each
Participant for the purpose of maintaining a record of each Participant’s
entitlement under the Plan.

 

  g.  

“Director” means a member of the Board of Directors of the Company who is
neither an employee or an officer of the Company.

 

  h.  

“Director’s Fees” mean a Director’s Retainer Fees and Meeting Fees payable in
cash.

 

  i.  

“Meeting Fees” means the fees paid to a Director on a per meeting basis for
attending a meeting of the Board of Directors or a committee thereof.

 

  j.  

“Participant” means a Director who is participating in the Plan pursuant to
Article IV.

 

  k.  

“Plan” means this K-Swiss Inc. Director’s Deferred Compensation Plan, as it may
be amended from time to time.

 

  l.  

“Retainer Fees” means annual retainer fees paid to a Director for serving as a
member of the Board of Directors, as a member of a committee thereof or as
chairman of the Board of Directors or a committee thereof.

 

  m.  

“Year” means a calendar year.

 

ADMINISTRATION

 

  n.  

Authority of the Committee. Unless otherwise provided by the Board of Directors,
the Committee shall administer the Plan. Subject to the provisions herein, the
Committee shall have full power and discretion to: (a) determine a member of the
Board of Director’s eligibility to participate in the Plan; (b) determine the
terms and conditions of each Director’s participation in the Plan; (c) construe
and interpret the Plan and any agreement or instrument entered into under the
Plan; (d) compute and certify to the amount and kind of benefits payable to
Participants or their beneficiaries; (e) maintain all records that may be
necessary for the administration of the Plan; (f) provide for the disclosure of
all information and the filing or provision of all reports and statements to
Participants, beneficiaries, or governmental agencies as the Committee may
determine or as shall be required by law; (g) establish, amend, or waive rules
and regulations for the Plan’s administration; (h) appoint a Plan administrator
or any other agent, and to delegate to such person such powers and duties in
connection with the administration of the Plan as the Committee may from time to
time prescribe; and (i) make other determinations which may be necessary or
advisable for the administration of the Plan.



--------------------------------------------------------------------------------

  o.  

Decisions Binding. All determinations and decisions of the Committee as to any
disputed question arising under the Plan, including questions of construction
and interpretation, shall be final, conclusive, and binding on all parties and
shall be given the maximum possible deference allowed by law.

 

ELIGIBILITY AND PARTICIPATION

 

  p.  

Eligibility. Each Director who is entitled to Director’s Fees shall be eligible
to participate in the Plan. In the event a Participant no longer meets the
requirements for participation in the Plan, such Participant shall become an
inactive Participant, retaining all rights described under the Plan, except the
right to make any further deferrals of Director’s Fees until such time that the
Participant again becomes an active Participant.

 

  q.  

Participation and Deferral Election. Each Director shall become a Participant in
the Plan upon his election to defer Director’s Fees hereunder. Directors shall
make their elections to defer all or a portion of their Director’s Fees for the
Year by completing a “Deferral Election Form,” during the applicable enrollment
period (as determined by the Committee) in the Year prior to the Year the
Director’s Fees are earned and otherwise payable. An election under this
Section 4.2 shall be irrevocable after December 31 of the Year prior to the Year
the Director’s Fees are earned and otherwise payable. A separate Deferral
Election Form is required for each Year. Each Deferral Election Form will
specify the time of distribution (upon cessation of service or a specified
year). If a Participant wishes to modify the distribution date or form of
distribution for a particular Plan Year, the Participant must submit a
distribution election change form for such change. The form must be submitted at
least twelve (12) months prior to the first scheduled payment, will not take
effect until 12 months after the date on which the election is made, and must
provide that the payment be deferred at least five years from the date such
payment would otherwise have been made.

 

  r.  

Initial Year Eligibility. In the event that a Director first becomes eligible to
participate in the Plan after the beginning of a Year, the Company shall notify
the Director of his eligibility to participate, and the Company shall provide
the Director with a Deferral Election Form; provided, however, that such
Participant must make his deferral election within 30 days of the determination
that the Director is eligible to participate in the Plan and may elect only to
defer Director’s Fees for such Year which are to be earned after the filing of
the Deferral Election Form. An election under this Section 4.3 shall be
irrevocable with respect to the Year for which the election is made.

 

DEFERRAL OPPORTUNITY

 

Subject to Section 4.2 and 4.3, a Participant may elect to defer and have
credited to his Deferral Account for any Year up to one hundred percent
(100%) of his Director’s Fees. Any amounts deferred pursuant to this Article V
shall be credited to the Participant’s Deferral Account pursuant to Section 6.1.

 

DEFERRAL ACCOUNTS

 

  s.  

Participant’s Accounts. The Company shall establish and maintain an individual
bookkeeping Deferral Account for Director’s Fees deferred pursuant to this Plan.
Each Participant’s Deferral Account shall be credited with Director’s Fees
deferred under this Plan on the first day of the month following the date the
Director’s Fees would have been paid to the Participant had the Participant not
deferred the Director’s Fees to the Plan. A Participant’s Deferral Account shall
also be credited with earnings as provided in Section 6.2.

 

  t.  

Earnings on Deferred Amounts. A Participant’s Deferral Account shall be credited
with earnings at a rate equal to the Crediting Rate, compounded annually, or in
such other manner as the Committee may prescribe.



--------------------------------------------------------------------------------

DISTRIBUTIONS

 

  u.  

Specified Distribution Year. A Participant may elect to receive all or a portion
of a Year’s Director’s Fees (and any earnings) as of a specified distribution
year in cash in a single lump sum payment. Distributions under this Section 7.1
shall be paid in January of the year specified in the Participant’s election.
Notwithstanding any specified distribution year election by a Participant, if a
Participant’s Board service with the Company ceases for any reason prior to
receiving full payment of the Participant’s Deferral Account, the unpaid portion
of the Participant’s Deferred Account shall be paid in accordance with
Section 7.2 below.

 

  v.  

Distributions upon Cessation of Board Service. A Participant may elect to
receive all or a portion of a Year’s Director’s Fees (and any earnings) as of
cessation of the Participant’s service as a member of the Board of Directors in
cash in a single lump sum payment, payable within thirty days following the
cessation of the Participant’s service as a member of the Board of Directors
(including if due to death or disability). Notwithstanding any election made
pursuant to Section 7.1 (or in the event that no election is made pursuant to
Section 7.1), if the Participant’s service as a member of the Board ceases
before all distributions are made pursuant thereto, the balance of the
Participant’s Deferral Account will be paid as a single lump sum within thirty
days following the cessation of the Participant’s service as a member of the
Board (including if due to death or disability).

 

  w.  

Incompetence of Distributee. In the event that it shall be found that a person
entitled to receive payment under the Plan (including a designated beneficiary)
is a minor or is physically or mentally incapable of personally receiving and
giving a valid receipt for any payment due (unless prior claim therefor shall
have been made by a duly qualified committee or other legal representative),
such payment may be made to any person whom the Committee in its sole discretion
determines is entitled to receive it, and any such payment shall fully discharge
the Company, the Committee and the Plan from any further liability to the person
otherwise entitled to payment hereunder, to the extent of such payment.

 

DISTRIBUTIONS

 

  x.  

Contractual Obligation. Plan is an unfunded plan, therefore no trust shall be
established. The Plan shall create an unfunded, unsecured contractual obligation
on the part of the Company to make payments from the Participants’ Deferral
Accounts when due. Payment of Deferral Account balances shall be made out of the
general assets of the Company.

 

  y.  

Unsecured Interest. No Participant or party claiming an interest in deferred
amounts of a Participant shall have any interest whatsoever in any specific
asset of the Company. To the extent that any party acquires a right to receive
payments under the Plan, such right shall be equivalent to that of an unsecured
general creditor of the Company. Each Participant, by participating hereunder,
agrees to waive any priority creditor status for wage payments with respect to
any amounts due hereunder. The Company shall have no duty to set aside or invest
any amounts credited to Participants’ Deferral Accounts under this Plan.
Deferral Accounts established hereunder are solely for bookkeeping purposes and
the Company shall not be required to segregate any funds based on such Deferral
Accounts.

 

AMENDMENT OR TERMINATION OF THE PLAN

 

The Board of Directors shall have the right to amend or terminate the Plan at
any time. When the Plan is amended or terminated, a Participant’s Plan benefits
shall not be less than the Plan benefits to which the Participant would have
been entitled if the Participant’s service as a member of the Board of Directors
had ceased immediately prior to the amendment or termination.

 

MISCELLANEOUS

 

  z.  

Notice. Any notice or filing required or permitted to be given to the Company
under the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail to the K-Swiss Inc. Deferred Directors’ Deferred
Compensation Plan c/o the Committee, and if mailed, shall be addressed to the
principal executive offices of the Company. Notice mailed to a Participant shall
be at such address as is given in the records of the Company. Notices shall be
deemed given as of the date of delivery.

 

  aa.  

Nontransferability. Participants’ rights to deferred amounts and earnings
credited thereon under the Plan may not be sold, transferred, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution, or pursuant to a domestic relations order, nor shall
the Company make any payment under the Plan to any assignee or creditor of a
Participant.



--------------------------------------------------------------------------------

  bb.  

Responsibility for Legal Effect. Neither the Board, the Committee nor the
Company makes any representations or warranties, express or implied, or assumes
any responsibility concerning the legal, tax or other implications or effects of
this Plan.

 

  cc.  

Severability. In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

  dd.  

Successors. All obligations of the Company under the Plan shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.

 

  ee.  

Applicable Law. The Plan shall be governed by and construed in accordance with
the laws of the state of Delaware.